Citation Nr: 0315312	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  01-03 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1944 to 
December 1945, and was a prisoner of war (POW) from December 
1944 to April 1945.  He died in May 1998.  The appellant is 
his surviving spouse.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision by the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for the cause of the veteran's 
death.  The case was before the Board in July 2001, when it 
was remanded for further development.  In the July 2001 
remand, the Board, in part, determined that the matter of 
entitlement to DIC under 38 U.S.C.A. § 1318(b) was also 
before the Board and ordered the RO to adjudicate that 
matter.  In June 2003 the case was reassigned to the 
undersigned.

A previous temporary stay on certain 38 U.S.C. § 1318 claims, 
which was imposed following a decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
was lifted following a decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  


FINDINGS OF FACT

1.  The veteran died in May 1998; the immediate cause of 
death was anoxic encephalopathy due to or as a consequence of 
cardiopulmonary arrest; diabetes mellitus and shrapnel trauma 
to the head were listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause of death.  

2.  At the time of the veteran's death in May 1998, service 
connection had been established for:  Post-traumatic stress 
disorder (PTSD), rated 10 percent; a right knee gunshot wound 
with retained foreign body and chondromalacia, rated 10 
percent; gunshot wound scars to the right hand, wrist, and 
index finger with deformity, rated 10 percent; scars from a 
gunshot wound to the face with retained foreign body and loss 
of tooth, rated 0 percent; gunshot wound to the neck, rated 0 
percent; right leg gunshot wound, rated 0 percent; and 
gunshot wound to the pelvis, rated 0 percent.  The combined 
rating for the service connected disabilities was 30 percent.  

3.  At the time of his death the veteran also had pending a 
claim of service connection for bilateral hearing loss which 
the RO ultimately granted (and rated 60 percent) for accrued 
benefits purposes, increasing the combined rating for his 
service connected disabilities to 70 percent; a subsequent 
rating decision, which has not yet been appealed, denied, for 
accrued benefits purposes, service connection for a back 
disability and a total rating based upon individual 
unemployability (TDIU).  

4.  Cardiovacular/cerebrovascular disease, normal pressure 
hydrocephalus, and diabetes mellitus were not manifested in 
service, and cardiovascular/or cerebrovascular disease and 
diabetes were not manifested in the veteran's first 
postservice year; he is not shown to have suffered localized 
edema (beriberi heart disease) as a POW; and the 
preponderance of the evidence is against there being a 
relationship between his death-causing disabilities and his 
active service or his service connected disabilities.  

5.  The veteran's service connected disabilities did not 
cause or contribute to cause or accelerate his death.  

6.  At the time of his death, the veteran was neither 
receiving nor entitled to receive compensation for 
disabilities rated totally disabling.  
CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.5, 3.303, 3.307, 3.309, 3.310, 
3.312 (2002).  

2.  The requirements for establishing entitlement to DIC 
under 38 U.S.C. § 1318 are not met.  38 U.S.C.A. §§ 1318, 
5107 (West 2002); 38 C.F.R. § 3.22 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board notes that there was a 
significant change in the Law during the pendancy of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107).  The VCAA eliminated the concept of a well-
grounded claim and redefined the obligations of the VA 
regarding notice and assistance to a claimant.  Regulations 
implementing the VCAA have also been published (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  The Board finds that the requirements of 
the VCAA are met.  

The claims have been considered on the merits.  The VA shall 
notify the claimant and the claimant's representative, if 
any, of the evidence that is necessary to substantiate the 
claims, which evidence the claimant is to provide, and which 
evidence the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a).  Here, the rating decisions appealed 
and a March 2001 supplemental statement of the case (SSOC) 
explained the bases for the decisions made, i.e., what was 
needed to establish the claim and what was of record.  The 
March 2001 SSOC also outlined the bases for the determination 
made and provided the appellant the specific codified 
language of the VCAA, including an outline of her and VA's 
respective responsibilities in claims development.  The July 
2001 Board remand also provided notification of the VCAA, and 
explained the status of the claims.  A December 2002 letter 
to the appellant provided an explanation of what was needed 
to establish entitlement to Section 1318 benefits, and 
outlined the appellant's and VA's respective responsibilities 
in claims development.  A February 2003 SSOC explained the 
bases for the RO's determinations, and once again outlined 
VA's duties and the appellant's responsibilities under the 
VCAA.  In sum, ample notice has been provided.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002)

It is also mandated that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claims for a benefit under a law 
administered by the VA.  38 U.S.C.A. § 5103A.  Here, the 
record includes the veteran's death certificate (and reports 
from his terminal hospitalization), service medical records, 
and medical records from the identified health care 
providers.  The RO obtained a medical advisory opinion from a 
neurosurgeon who reviewed the file (and the appellant was 
advised of this opinion in the March 2001 SSOC).  All 
pertinent available evidence has been obtained, and the duty 
to assist is met.  

Factual background

The veteran sustained multiple shrapnel wounds when a grenade 
exploded in his foxhole in December 1944.  He was captured 
and held as POW by the Germans, and his shrapnel wounds were 
treated in a German hospital for two weeks, after which he 
was made to participate in a forced march retreat from the 
Russian front.  He was liberated in April 1945.  

Service medical records show no diagnosis of, or treatment 
for, anoxic encephalopathy or its underlying normal pressure 
hydrocephalus, cardiovascular or cerebrovascular disability, 
or diabetes mellitus.  On October 1945 examination, the 
veteran's vascular system, heart, lungs, and endocrine system 
were all normal.  On December 1945 separation examination, 
his head, cardiovascular system, lungs, and endocrine system 
were normal.  He denied significant disease or injury in 
service other than the well-documented shrapnel wounds.  

During the veteran's lifetime, service connection was 
established for PTSD, rated 10 percent; a right knee gunshot 
wound with retained foreign body and chondromalacia, rated 10 
percent; a gunshot wound scars of the right hand, wrist, and 
index finger with deformity, rated 10 percent; scars from a 
gunshot wound to the face with retained foreign body and loss 
of tooth, rated 0 percent; a gunshot wound to the neck, rated 
percent; a right leg gunshot wound, rated 0 percent; and a 
pelvis gunshot wound , rated 0 percent.  The combined rating 
for the service connected disabilities at the time of the 
veteran's death was 30 percent.  After the veteran's death, 
the RO (in July 1999) granted (for accrued benefits purposes) 
service connection for bilateral hearing loss, rated 60 
percent (raising the combined rating for the service 
connected disabilities to 70 percent).  In December 2002 
(with notice to the appellant in January 2003) the RO denied 
service connection for a back disability and also denied 
TDIU.  The appellant has not filed a notice of disagreement 
with those determinations.  

The veteran died in May 1998.  According to the June 1998 
death certificate, which was signed by the his private 
physician, he died in a hospital, and the immediate cause of 
death was anoxic encephalopathy due to or as a consequence of 
cardiopulmonary arrest; diabetes mellitus and head trauma- 
shrapnel were listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause.  

Postservice medical records show that the veteran began 
receiving treatment for hypertension in 1981.  In 1983, he 
suffered a myocardial infarction (MI).  A pacemaker was 
implanted in 1994.  A September 1996 private physician's 
report reflects that the veteran had normal pressure 
hydrocephalus, multi-infarct CVA, diabetes, hypertension, and 
arteriosclerotic heart disease (ASHD).  A November 1996 
examination report notes that the veteran had diabetes, which 
began two to four years earlier; cardiac disease, with a MI 
in 1983 and a later pacemaker implant; hypertension, under 
medication; and normal pressure hydrocephalus, with shunt 
implant two years earlier.  Later treatment records show 
treatment for some or all of these problems.  In 1998 the 
veteran had a number of hospital admissions for various 
problems/complications, including poorly resolving pneumonia, 
upper gastrointestinal bleeding, and a malfunctioning right 
VP shunt.  In May 1998 he underwent surgery consisting of a 
shunt replacement; at surgery, obstructed peritoneal tubing 
related to VP shunt malfunction was noted.  Postoperatively 
he suffered respiratory arrest and anoxic encephalopathy.  
Two days after the surgery he suffered respiratory arrest, 
and on the following day he died.  

In a statement dated in June 1998, the veteran's private 
physician opined that his head shrapnel wound was a 
contributory cause of his death.  In January 2001, that same 
physician expanded on the June 1998 opinion.  The physician 
noted that the veteran had a normal pressure hydrocephalus, 
which was a malabsorptive problem rather than a direct cause 
of obstructive hydrocephalus.  He indicated that the veteran 
had complications of normal pressure hydrocephalus not 
directly related to the shrapnel, and that it could not be 
fully excluded that shrapnel had some impact on the 
situation.  He suggested evaluation by a neurosurgeon.  

The RO then requested that the veteran's file be reviewed by 
a Board-certified neurologist.  In February 2001, a reviewing 
VA physician noted the veteran's medical history and opined 
that it was highly medically unlikely that superficial scalp 
lacerations related to his shrapnel wounds bore any causal 
relationship to his subsequent development of normal pressure 
hydrocephalus, which required the VP shunt.  

Service connection for the cause of the veteran's death

Service connection for the cause of a veteran's death is 
warranted where the veteran dies due to a service connected 
(or compensable) disability.  Service connection for the 
cause of death is also warranted where a service connected 
disability contributed to cause death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  

The principle disabilities causing or contributing to cause 
the veteran's death were cardiac/cardiovascular disease, 
diabetes, and normal pressure hydrocephalus.  None of these 
disabilities was manifested in service or in the first 
postservice year, and there is no competent (medical) 
evidence of record relating any of them to service, so as to 
warrant a finding that they were incurred or aggravated, or 
could be presumed to have incurred, in service.  See 
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
It is also noteworthy that while ischemic heart disease was 
diagnosed in 1983, there is no evidence that the veteran had 
beriberi heart disease (with localized edema) as a POW, so as 
to trigger application of presumptive provisions afforded 
former POWs.  38 C.F.R. § 3.309(c).  

Here, essentially, entitlement to service connection for the 
cause of the veteran's death is sought based on a theory of 
secondary causation, i.e., it is alleged that the underlying 
cause of the veteran's death was normal pressure 
hydrocephalus and that the veteran's service connected head 
shrapnel wound residuals either caused or contributed to 
cause or aggravated the hydrocephalus.  It is not in dispute 
that complications of surgery for normal pressure 
hydrocephalus either directly caused, or contributed to 
cause, the veteran's death.  What is in dispute is the matter 
of a relationship between the hydrocephalus and service or a 
service connected disability.  Hydrocephalus was not 
manifested in service or for many years thereafter, and there 
is no medical evidence relating such disability directly to 
service.  Consequently, service connection for hydrocephalus 
on the basis that it was incurred or aggravated in service is 
not warranted.  

Regarding the matter of secondary service connection for 
hydrocephalus, it is noteworthy that the veteran's private 
physician, who certified his death as noted on his death 
certificate, opined in a June 1998 statement that the 
veteran's service connected head shrapnel wound contributed 
to the normal pressure hydrocephalus, and that it was unclear 
whether scar tissue from the shrapnel wound may have 
contributed to malfunction of the shunt.  In a subsequent 
statement in January 2001, that physician modified his 
opinion, noting that the veteran's normal pressure 
hydrocephalus was a malabsorptive problem rather than a 
direct cause of obstructive hydrocephalus, and that he had 
complications of the normal pressure hydrocephalus not 
directly related to his shrapnel injury.  The physician 
further suggested that it could not be ruled out that the 
shrapnel had some impact on the situation.  He suggested that 
a review of the record be conducted by a neurosurgeon.  
Subsequently a VA physician conducted a neurological review 
of the file, noted that the veteran's head shrapnel injury 
was superficial, and opined that it was unlikely that the 
veteran's shrapnel injuries were related to his 
hydrocephalus.  

Summarizing the evidence outlined above, the veteran's 
treating physician first opined that his service connected 
shrapnel wound caused or contributed to cause the 
hydrocephalus that was the underlying cause of his death, 
then opined that it was unlikely a direct cause but may have 
had some impact.  Those opinions progressed from one strongly 
supportive of the claim for service connection for the cause 
of the veteran's death to one suggesting only a possibility 
(warranting neurological consult) that the cause of death was 
service related.  A follow-up neurological review for that 
possibility arranged by the RO ruled it out.  Accordingly, 
the preponderance of the evidence is against a finding that 
the disability that was the underlying cause of the veteran's 
death was service related. 
There remains for consideration the question of whether the 
veteran's service connected disabilities contributed to cause 
his death.  Those disabilities consisted of musculoskeletal 
residuals of shell fragment wounds, which were not 
progressive and not shown to have in any way contributed to 
cause death; PTSD, which had no bearing on the veteran's 
death; and hearing loss, which likewise had no bearing on the 
veteran's death.  While the service connected disabilities 
were quite significant, as reflected by their combined 70 
percent rating, they are not shown by competent evidence to 
have caused or contributed to cause or hasten the veteran's 
death.  Hence, service connection for the cause of the 
veteran's death is not warranted.  

DIC under 38 U.S.C. § 1318

38 U.S.C. § 1318 provides that VA shall pay benefits, in the 
same manner as if the veteran's death had been service-
connected, to the surviving spouse of a veteran who dies not 
as the result of his own willful misconduct, and who at the 
time of death was in receipt of or "entitled to receive" 
compensation for a service-connected disability rated totally 
disabling provided - (1) the disability was continuously 
rated totally disabling for a period of ten or more years 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former POW who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  "Totally 
disabling" includes TDIU.  See 38 C.F.R. §§ 3.22, 4.16.  

Here, the veteran was neither receiving, nor entitled to 
receive, compensation at the total (100 percent) rate when he 
died.  While he did have a pending claim for TDIU when he 
died, such claim was denied by the RO for accrued benefits 
purposes, and the appellant has not filed a notice of 
disagreement with that determination.  (The Board notes 
incidentally that while the veteran was a former POW, even if 
he had been in receipt of, or entitled to receive, 
compensation at the 100 percent rate for a year prior to 
death, provision (3) in the paragraph above would not apply 
as he died prior to September 30, 1999.)   

The basic legal requirements for establishing entitlement to 
benefits under 38 U.S.C.A. § 1318 are not met.  Hence, that 
benefit must be denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC under 38 U.S.C. § 1318 is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

